UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-6218


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

LAKEESHI SIMS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:12-cr-00787-JMC-1; 8:15-cv-02834-JMC)


Submitted:   August 5, 2016                 Decided:    August 19, 2016


Before WYNN and     DIAZ,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lakeeshi Sims, Appellant Pro Se. Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lakeeshi Sims seeks to appeal the district court’s order

denying relief on her 28 U.S.C. § 2255 (2012) motion.                    The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate     of     appealability     will     not    issue    absent     “a

substantial showing of the denial of a constitutional right.”

Id. § 2253(c)(2).          When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

“reasonable      jurists      would   find    that     the    district     court’s

assessment      of   the     constitutional    claims        [is]    debatable    or

wrong.”      Slack    v.    McDaniel,   529 U.S. 473,    484    (2000);    see

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).                      When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Sims has not made the requisite showing.               Accordingly, we deny a

certificate of appealability and dismiss the appeal.                    The motion

for preparation of a transcript at government expense is denied.

We   dispense    with      oral   argument   because    the    facts    and   legal




                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3